     Case 2:19-cv-01407-KJM-EFB Document 15 Filed 06/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JIMMIE STEPHEN,                                     No. 2:19-cv-1407-KJM-EFB P
12                        Plaintiff,
13               v.                                       ORDER
14    J.D. LOZANO, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided
19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20           On May 5, 2020, the court denied plaintiff’s application for leave to proceed in forma
21   pauperis because plaintiff is a three-strikes litigant within the meaning of 28 U.S.C. § 1915(g) and
22   granted plaintiff fourteen days within which to pay the $400 filing fee for this action. ECF
23   No. 13. Plaintiff was warned that failure to pay the filing fee within fourteen days would result in
24   dismissal of this action. Id. Plaintiff has not paid the fee.1
25   /////
26           1
              Plaintiff has, however, filed “objections,” stating that the court should hold an “ability to
27   pay hearing.” ECF No. 14. Court is unaware of any legal authority, and plaintiff points to none,
     that would entitle a plaintiff to a hearing prior to an order denying an application for leave to
28   proceed in forma pauperis.
                                                          1
     Case 2:19-cv-01407-KJM-EFB Document 15 Filed 06/11/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that this action is dismissed.
 2   DATED: June 10, 2020.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
